        Case 1:19-cv-00795-DLI-SMG Document 2 Filed 02/08/19 Page 1 of 2 PageID #: 14


AO 440 (Rev. 12/09) Summonsin a Civil Action


                                    United States District Court
                                                                for the

                                                    Eastern District of New York


   HECTOR ANTONIO PEREZ, individually and on
          behalfof all others similarly situated,
                            Plaintiff

                               V.
                                                                          CV19-
                                                                           Civil Action No.
  EMBARQUE AA CORP., and IRENO ARIAS, as an
                           individual,
                                                                     IRIZARRY CHJ.
                           Defendant
                                                                          GOLD, M J.
                                                 SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress) EMBARQUE AA CORP., 34-33 Fulton Street, Brooklyn, New York 11208
                                  IRENO ARIAS, 34-33 Fulton Street, Brooklyn, New York 11208




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:             Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        80-02 Kew Gardens Road, Suite 601
                                        Kew Gardens, NY 11415




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             DOUGLAS C. PALMER
                                                                              CLERJUDF COURT



Date:      PPRHR7019
        Case 1:19-cv-00795-DLI-SMG Document 2 Filed 02/08/19 Page 2 of 2 PageID #: 15


AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.


                                                           PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed R. Civ, P. 4 (I))

           This summons for (name of individual andtitle, ifany)
was received by me on (date)


          D I personally served the summons on the individual at (place)
                                                                                  on (date)                         ; or


          D I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual's last known address; or

          O I served the summons on (name of individual)                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                         ; or


          D I returned the summons unexecuted because                                                                             ; or

          D Other (specify):




           My fees are $                           for travel and $                for services, for a total of $          o.OO


           I declare under penalty of perjury that this information is true.


Date:
                                                                                         Server's signature



                                                                                       Printed name and title




                                                                                         Server's address


Additional information regarding attempted service, etc:
